*429
Judgment affirmed.

Complainants amended by alleging that the bill of exchange was delivered to Stapler late Saturday night, December 15th, 1888, and he left Quitman on the next day (Sunday) and went to the residence of Spain ; and that they are advised and believe that the bill of exchange was endorsed by Stapler and delivered to Spain on that Sunday. They charge that such delivery and endorsement did not pass the title to Spain or to Groover & Co. Spain and Groover & Co. answered as follows : Before the filing of complainant’s bill and the granting of the restraining order, and without any notice of the intention of complainants to commence such a proceeding, Spain, for himself and the firm of Groover & Co. of which he was a member, purchased the check ($825) from Stapler for a valuable consideration, and without notice of the claim of claimants or either of them. The check was duly and properly endorsed by Stapler and delivered to Spain for himself and his firm before the commencement of this suit; and at the time of the filing of complainant’s bill, Spain and his firm were the absolute owners of the check, which was purchased without any notice of either of the claims. Respondents deny that the check was delivered to them or either of them for collection'.
The case was submitted to the judge upon the bill, amendment and answer. He revoked the restraining order and refused the application for a receiver, and the plaintiffs excepted.
D. W. Rountree, by brief, for plaintiffs.
E. P. S. Denmark, by brief, for defendants.